83554: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30319: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83554


Short Caption:VOLPICELLI (FERRILL) VS. STATECourt:Supreme Court


Related Case(s):42971, 48966


Lower Court Case(s):Washoe Co. - Second Judicial District - CR020148Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Hardesty, SilverCase Status:Rehearing Denied


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantFerrill Joseph Volpicelli
					In Proper Person
				


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/13/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/01/2021Filing FeeAppeal Filing fee waived - Criminal. (SC).


10/01/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (Sc).21-28251




10/06/2021OtherChief Justice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC).


10/21/2021Order/DispositionalFiled Order Dismissing Appeals. "ORDERS these appeals DISMISSED." SNP21 - RP/LS/AS. Nos 83553/83554/83555. (SC)21-30319




11/04/2021Post-Judgment PetitionFiled Proper Person Petition for Rehearing. (Motion for Reconsideration.) (SC)21-31748




11/08/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties. (SC).


11/16/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  fn1[The Honorable Abbi Silver, Justice, did not participate in the decision of this matter.]  NNP21-RP/LS21-32843





Combined Case View